Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11, 15, 17, 20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami (7799090B2).

In regard to claim 1, Takami teaches a prosthesis system adapted for being worn by a user (fig 2) comprising at least a first cover 31 and a prosthetic limb 6, wherein the system further comprises: an adapter device 32 for fixing the first cover 31 to the prosthetic limb 6 (see fig 2) comprising: a first adapter part (lateral side of adapter 32) configured for being attached to the first cover 31 (fig 2); a second adapter part (medial side of adapter 32) configured for being mounted onto the prosthetic limb 6 (fig 2); and locking means (screws of 32, fig 2-3) for locking the first adapter part (lateral side of 32) onto the second adapter part (medial side of 32) when the first and second adapter parts are connected (fig 2).   Takami discloses the claimed invention except for the first and the second adapter parts are fully separable from one another.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the first and second adapter parts fully separable as the opposite side is for easy replacement or adjustments since it has been held that making a unitary structure separable involves only routine skill in the art.  MPEP 2144.04VC Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  In regard to claim 2, Takami meets the claim limitations as discussed in the rejection of claim 1, and further teaches a connecting surface of the first adapter part (lateral side of 32) is inclined (see annotated figure) and a corresponding connecting surface of the second adapter part (medial half of 32) is inclined in the opposite direction according to the first adapter part. (see annotated figure, a segment of a curved surface is inclined)   In regard to claim 4, Takami meets the claim limitations as discussed in the rejection of claim 1, and further teaches the locking means (interpreted under 112f as a first locking part and a second locking part; see two screws shown on 32 in fig 2-3) comprises at least a first locking part (top fastener fig 2-3) and a second locking part (bottom fastener fig 2-3), wherein the first locking part (top fastener) is provided on the first adapter part (lateral portion of 32) and the second locking part (bottom fastener, fig 2-3) is provided on the second adapter part (medial half of 32) (both fasteners are provided on both the first and second adapter part as shown in the figure 2-3).  In regard to claim 15, Takami teaches an adapter device 32 for fixing a cover 31 to a prosthetic limb 6 of a prosthesis system (fig 2), comprising: a first adapter part (lateral piece of 32) configured for being attached to the cover 33; a second adapter part (medial piece of 32) configured for being mounted onto the prosthetic limb 6 (fig 2); and a locking means (interpreted under 112f as a first locking part and a second locking part; see two fasteners shown on 32 in fig 2) for locking the first adapter part (lateral half of 32) onto the second adapter part (medial half of 32) when the first and second adapter parts are connected (fig 2).  Takami discloses the claimed invention except for the first and the second adapter parts are fully separable from one another.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the first and second adapter parts fully separable from one another as the opposite side is for easy replacement or adjustments since it has been held that making a unitary structure separable involves only routine skill in the art.  MPEP 2144.04VC Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  In regard to claim 17, Takami meets the claim limitations as discussed in the rejection of  claim 15, and further teaches the locking means comprises at least a first locking part (upper fastener of 32 in fig 2-3) and a second locking part (lower fastener of 32 in fig 2-3), wherein the first locking part (upper fastener of 32) is provided on the first adapter part (lateral half of 32) and the second locking part (lower fastener of 32 fig 2-3) is provided on the second adapter part (medial half of 32).  As shown in fig 2-3, the fasteners of 32 are both attached to both the first adapter part (lateral half of 32) and the second adapter part (medial half of 32). In regard to claim 20, Takami meets the claim limitations as discussed in the rejection of claim 15, and further teaches a connecting surface of the first adapter part (lateral half of 32) is inclined and a corresponding connecting surface (opposing surface) of the second adapter part (medial half of 32) is inclined in the opposite direction according to the first adapter part (see annotated fig 2).  A segment of a rounded surface is an incline.  In regard to claims 11 and 22, Takami meets the claim limitations as discussed in the rejection of claims 1 and 15, and further teaches both of the first adapter part (lateral half of 32) and the second adapter part (medial half of 32) are provided with at least two holes (see holes that screws fit through, fig 2-3) for engaging at least two screws (fasteners are screws as shown in the top view in figure 3) wherein the at least two screws are provided for fastening the first adapter part (lateral half of 32) onto the second adapter part (medial half of 32) (fig 2-3) for adjusting the angle between the prosthetic limb 6 and the adapter device 32 (able to change the angle by rotating the prosthetic limb pylon 6 when the screws of 32 are loosened).  The examiner suggests clarifying how the angle is being changed or what angle is being changed in the claim.  





    PNG
    media_image1.png
    533
    679
    media_image1.png
    Greyscale



Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami (7799090B2) in view of Ahnert (2016/0025121A1).

In regard to claims 3 and 16, Takami meets the claim limitations as discussed in the rejection of claims 1 and 15, but does not teach the second adapter has a groove to form a dovetail connection.  Ahnert teaches the first adapter part is provided with at least one protrusion 1 and the second adapter part is provided with at least one groove 2 for creating a dovetail connection when the first and second adapter parts are connected (fig 4).  It would have been obvious to one of ordinary skill in the art of connections at the time of the instant invention to use the connection of Ahnert in place of the fasteners of Takami because the connection is a quick release and has a secondary connection mechanism of the dovetail for a more secure hold (fig 4, title, abstract).  


Claims 5-6, 14, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami (7799090B2) in view of Ottobock with extrinsic evidence from Ottobock material.  

In regard to claims 5 and 18, Takami meets the claim limitations as discussed in the rejection of claims 4 and 17, but does not teach the first locking part is a resilient pressing piece.  Ottobock teaches the first locking part is a resilient pressing piece (see annotated figure) and the second locking part is a hole (see annotated figure) adapted for collecting the resilient pressing piece when the first and second adapter parts are connected.  (figures 2-3 on page 2) The resilient pressing piece is made of plastic as evidenced by extrinsic evidence Ottobock Material.  Therefore the pressing piece is resilient based both on the snap fit design of the pressing piece and the plastic material which allows flexibility by the nature of the material. (The extrinsic evidence Ottobock material is from the same website about the same product as Ottobock).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Ottobock’s fastener in place of the fastener of Takami through functional substitution since both fasteners attach a cover to a prosthetic leg and it appears either fastener would work equally well.  Absent a teaching of criticality (new or unexpected results) this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  MPEP 2144.06II  In regard to claim 6, Takami meets the claim limitations as discussed in the rejection of claim 1, but does not teach the use of a flexible piece.  Ottobock teaches the system further comprises at least one flexible piece (see resilient pressing piece in annotated figure) provided between the second adapter part and the prosthetic limb when attaching the second adapter part onto the prosthetic limb. As noted by extrinsic evidence Ottobock Material, the flexible piece is made of plastic and therefore the flexibility is a property of the material.  Please note, the extrinsic evidence is from the same website and same product as Ottobock.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Ottobock’s fastener in place of the fastener of Takami through functional substitution since both fasteners attach a cover to a prosthetic leg and it appears either fastener would work equally well.  Absent a teaching of criticality (new or unexpected results) this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  MPEP 2144.06II  In regard to claims 14 and 25, Takami meets the claim limitations as discussed in the rejection of claims 4 and 17, but does not teach the first and second locking parts are resilient pressing pieces.  Ottobock teaches the first locking part is a resilient pressing piece (see annotated figure, upper pressing piece) and the second locking part is a resilient pressing piece (see annotated figure, lower pressing piece) wherein the first and second adapter parts are connected and provides a double lock (see 1-4 of Ottobock on page 2).  The resilient pressing piece is made of plastic as evidenced by extrinsic evidence Ottobock Material.  Therefore the pressing piece is resilient based both on the snap fit design of the pressing piece and the plastic material which allows flexibility by the nature of the material. (The extrinsic evidence Ottobock material is from the same website about the same product as Ottobock).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Ottobock’s fastener in place of the fastener of Takami through functional substitution since both fasteners attach a cover to a prosthetic leg and it appears either fastener would work equally well.  Absent a teaching of criticality (new or unexpected results) this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  MPEP 2144.06II  




    PNG
    media_image2.png
    426
    394
    media_image2.png
    Greyscale



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami (7799090B2) in view of Bisbee (2005/0283257).

In regard to claim 7, Takami meets the claim limitations as discussed in the rejection of claim 1 but does not teach the system comprises at least one communication unit for communicating with at least one external device.  Bisbee teaches the system further comprises at least one communication unit 112 [0055] for communicating with at least one external device 320, 340 (fig 3A).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use Bisbee’s knee joint in place of the knee joint of Takami because the knee joint of Bisbee allows for smooth and natural movement [0044] and provides warning in case of failure [0045] and allows the prosthetist to configure and monitor the knee joint [0064].

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami (7799090B2) in view of Davis (2008/0258854A1).

In regard to claims 9 and 19, Takami meets the claim limitations as discussed in the rejection of claims 1 and 5, but does not teach the locking means comprise magnets.  Davis teaches the locking means (interpreted under 112f as a first locking part and a second locking part) comprises magnets (16, 20; fig 1C) adapted for locking the first and second adapter part when they are connected.  It would have been obvious to one of ordinary skill in the art of fasteners at the time of the instant invention to use Davis’ magnet fasteners in place of the fasteners of Takami through functional substitution since both fasteners attach two components together and it appears either arrangement would work equally well.  Absent a teaching of criticality this arrangement is deemed to have been known by those skilled in the art at the time of the instant invention.  MPEP 2144.06II

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami (7799090B2) in view of MacManus (Prosthetic arm doubles as phone doc).

In regard to claims 10 and 21, Takami meets the claim limitations as discussed in the rejection of claims 1 and 15, but does not teach the first cover comprises a compartment.  MacManus teaches the at least first cover (see arm cover in photo 1) comprises a compartment (see compartments in fig 1-2 which phone fits into) adapted for carrying and enclosing (encloses sides and rear of phone) an external device (phone is interpreted as external device since it is outside of the prosthetic cover) with a communication unit (external device is a phone and can therefore communicate).  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to insert a compartment into the cover of Takami as taught by MacManus in order to carry and store a phone for convenience (see fig 1).


Response to Arguments
In regard to the 102(a)(2) rejection of claims 1-2, 4, 11, 15, 17, 20, 22 as anticipated by Takami (7799090B2), the applicant’s arguments have been fully considered but are directed toward new claim limitations which have been addressed above.
In regard to the 103(a) rejection of claims 3 and 16 as unpatentable over Takami in view of Ahnert (2016/0025121A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 5-6, 14, 18 and 25 as unpatentable over Takami in view of Ottobock with extrinsic evidence from Ottobock material, no further arguments have been presented.
In regard to the 103(a) rejection of claim 7 as unpatentable over Takami in view of Bisbee (2005/0283257), no further arguments have been presented.
In regard to the 103(a) rejection of claims 9 and 19 as unpatentable over Takami in view of Davis (2008/0258854A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 10 and 21 as unpatentable over Takami in view of MacManus (Prosthetic arm doubles as phone doc), no further arguments have been presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774